10-1664-cv
McKnight v. Middleton et al.


               UNITED STATES COURT OF APPEALS
                   FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER").
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, in the City of New York, on
the 5th day of October, two thousand eleven.

PRESENT:
             JOHN M. WALKER, JR.,
             DENNY CHIN,
             RAYMOND J. LOHIER, JR.,
                      Circuit Judges.

- - - - - - - - - - - - - - - - - - -x

ANTHONY JEROME McKNIGHT,
             Plaintiff-Appellant,

             v.                                         10-1664-cv

DAWN MARIE MIDDLETON et al.,
             Defendants-Appellees.
- - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:             ANTHONY JEROME McKNIGHT, pro se,
                                     Philadelphia, Pennsylvania.
FOR DEFENDANTS-APPELLEES:            DAWN MARIE MIDDLETON, pro se,
                                     Brooklyn, New York.

                                     ERIC T. SCHNEIDERMAN, Attorney
                                     General of the State of New
                                     York, Barbara D. Underwood,
                              Solicitor General, Benjamin N.
                              Gutman, Deputy Solicitor
                              General, and Robert C. Weisz,
                              Assistant Solicitor General, of
                              counsel, for Appellees County of
                              Kings Family Court, Robert
                              Ratanski, John Doe, State of New
                              York, Paula J. Hepner, and Other
                              Unknown Persons, New York, New
                              York.

                              LISA L. SHREWSBERRY, Traub
                              Lieberman Straus & Shrewsberry
                              LLP, for Appellees Harold A.
                              Mayerson, Mayerson Stutman
                              Abramowitz Royer LLP, and Sophie
                              Jacobi, Hawthorne, New York.

                              JANET NEUSTAETTER, for Appellees
                              Carol Sherman, Martha
                              Schneiderman, and The Children’s
                              Law Center, Brooklyn, New York.

                              DENNIS J. DOZIS, Kaufman
                              Borgeest & Ryan LLP, for
                              Appellees Eileen Montrose and
                              Louis Lauro, New York, New York.

            Appeal from a judgment of the United States

District Court for the Eastern District of New York (Townes,
J.).
            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district

court is AFFIRMED.

            Plaintiff-appellant Anthony Jerome McKnight

appeals from the district court’s dismissal of his Amended
Complaint pursuant to Federal Rule of Civil Procedure
12(b)(6).    The 130-page Amended Complaint asserted 72 claims

                                2
against defendants-appellees pursuant to, inter alia, 42

U.S.C. §§ 1981, 1982, 1983, 1985(3), 1986, and 1988, the

First, Fourth, Fifth, Ninth, Thirteenth, and Fourteenth
Amendments, the Parental Kidnaping Prevention Act, the

Americans with Disabilities Act, the Uniform Child Custody
Jurisdiction and Enforcement Act, and federal and state
wiretapping law, and for unlawful interference with his

rights under a custody agreement, defamation, invasion of
privacy, and intentional infliction of emotional distress.

We assume the parties’ familiarity with the underlying

facts, procedural history of the case, and the issues on
appeal.

          This Court reviews de novo the district court's
dismissal of a complaint under Federal Rule of Civil

Procedure 12(b)(6), "construing the complaint liberally,
accepting all factual allegations in the complaint as true,

and drawing all reasonable inferences in the plaintiff's

favor."   Chambers v. Time Warner, Inc., 282 F.3d 147, 152
(2d Cir. 2002).    The complaint must plead "enough facts to

state a claim to relief that is plausible on its face."
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
Although all allegations contained in the complaint are

assumed to be true, this tenet is "inapplicable to legal
conclusions."     Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
(2009).   A claim will have "facial plausibility when the
                                3
plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable
for the misconduct alleged."   Id.

         We have conducted an independent and de novo

review of the record in light of these principles.   We
affirm the district court’s judgment for substantially the

reasons stated by the district court in its thorough and
well-reasoned memorandum order.

         We have reviewed McKnight's remaining arguments

and find them to be without merit.
         For the foregoing reasons, the judgment of the

district court is hereby AFFIRMED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                               4